THE     ATTORNEY           GEXERAL
                              OF     TEXAS

                              August 26, 1987




     Honorable Benjamin Euresti, Jr.     Opinion No. JM-775
     Cameron County Attorney
     974 E. Harrison Street              Be: Whether the assessor-collector
     Brownsville, Texas 78520            of the Brownsville Irrigation and
                                         Drainage District is subject to
                                         the Property Taxation Professional
                                         Certification Act, article 7244b,
                                         V.T.C.S.

     Dear Mr. Euresti:

          The Brownsville Irrigation and Drainage District [hereinafter the
     district] imposes a "benefit plan" method of taxation instead of an ad
     valorem system. Water-Code, 158.631 et seq. Under such a scheme, a
,-   taxpayer pays, not on the basis of the taxable value of the property
     that he owns, but on the basis of a flat fee per acre of land
     receiving services from the district imposing the tax. Article 7244b,
     V.T.C.S., the Property Taxation Professional Certification Act,
     [hereinafter the Act]. created the Board of Tax Professional Examiners
     and requires certain specified officers and employees of taxing units
     to register with the board and proceed toward certification by the
     board. The board, pursuant to section 17 of the act, has promulgated
     rules for certification that require an applicant to, inter alia,
     enroll and pass an examination in certain required courses, as well as
     pass a final, comprehensive examination. 22 T.A.C. 55623.1 et seq.
     You ask whether the tax assessor-collector for the district is
     required by the act to register and proceed toward certification. It
     has been suggested that, because the district does not impose an ad
     valorem tax, the district's tax assessor-collector is not required to
     register. We agree; we conclude that by the very terms of the Tax
     Code, the district's assessor-collector is required to register only
     if the district is imposing an ad valorem tax.

          Article 7244b. V.T.C.S.. was first enacted in 1977 and was
     intended "to assure the people of Texas that the responsibility of
     assessing property for taxation is entrusted only to those persons
     duly registered and competent according to the regulations provided by
     this Act." V.T.C.S. art. 7244b. 91. Section 11 of the act specifies
     those persons who are required to register with the board:




                                   p. 3651
Honorable Benjamin Euresti. Jr. - Page 2   (34-775)




         The following persons shall register with the
         board:    (1) all   chief appraisers, appraisal
         supervisors    and   assistants,   property    tax
         appraisers, appraisal engineers, and other persons
         with authority to render judgment on, recommend,
         or  certify appraised values to the appraisal
         review board of an appraisal district;

             (2) the tax assessor-collector, tax collector,
         or other person designated by the governing body
         of a taxing unit as the chief administrator of the
         unit 's    assessment    functions.    collections
         functions, or both; and other persons who perform
         assessment or collections functions for the unit
         whom the chief administrator of 'the unit's tax
         office requires to register; and

            (3) all persons engaged in appraisal of real or
         personal property for ad valorem tax purposes for
         an appraisal district or a taxing unit. (Emphasis
         added).

V.T.C.S. art. 7244b, $11. The act provides at section 2(11): "'Tax
assessor-collector' means the chief administrator of a taxing unit's
tax office who is responsible for the assessing functions described in
chapter 26, Tax Code, and for collecting functions described in
chapter 31, Tax Code." (Emphasis added). At section 2(12) of the
act. the following definition is set forth: "'Tax collector' means
the chief administrator of a taxing unit's tax office who is
responsible for collection functions described in chapter 31, Tax
Code, but not for assessing functions." (Emphasis added). The Tax
Code at section 1.04 defines "taxing unit" as follows:

            (12) 'Taxing unit' means a county, an incorpor-
         ated city or town (including a home-rule city). a
         school district, a special district or authority
         (including a junior college district. a hospital
         district, a district created by or pursuant to the
         Water Code, a mosquito control district, a fire
         prevention district, or a noxious weed control
         district), or any other political unit of this
         state, whether created by or pursuant to the
         constitution or a local, special, or general law,
         that is authorized to impose and is imposing ad
         valorem taxes on property even if the governing
         body of another political unit determines the tax
         rate for the unit or otherwise governs it affairs.
         (Emphasis added).




                                p. 3652
    Honorable Benjamin Euresti, Jr. - Page 3   (JM-775)




         We are required to construe article 7244b. V.T.C.S., in a way
    that is in accordance with the slain meaning of the language used.
    Railroad Commission of Texas v.- Miller, 436 S.W.Zd 670; 672 (Tex.
    1968). Because the definition of "taxing unit" is limited to those
    political subdivisions that impose an ad valorem tax, the water
    district about which you inquire is not a "taxing unit" for purposes
    of   the Tax    Code.    Accordingly, we    conclude that the tax
    assessor-collector of an irrigation and drainage district that imposes
    taxes, not on an ad valorem basis, but on a 'benefit plan" basis, need
    not register with the Board of Tax Professional Examiners pursuant to
    article 7244b. V.T.C.S.

                                  SUMMARY

                 The tax assessor-collector for an irrigation
              and drainage district that imposes taxes, not on
              an ad valorem basis, but on a "benefit plan"
              basis, need not register with the Board of Tax
              Professional Examiners, pursuant to article 7244b'
              V.T.C.S.


C




                                            JIM     MATTOX
                                            Attorney General of Texas

    MARY KELLER
    Executive Assistant Attorney General

    JUDGE ZOLLIE STEAKLN
    Special Assistant Attorney General

    RICK GILPIN
    Chairman, Opinion Committee

    Prepared by Jim Moellinger
    Assistant Attorney General




                                     p. 3653